Case: 2:18-cv-00692-MHW-EPD Doc #: 49 Filed: 01/16/19 Page: 1 of 6 PAGEID #: 289



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN (COLUMBUS) DIVISION


Brian Garrett,
Edward Gonzales,
Kent Kilgore,
Adam Plouse, and
John Does 1-35, individually and
on behalf of all others similarly situated,

               Plaintiffs,

vs.                                                    Civil Case 2:18-cv-00692-MHW-EPD

The Ohio State University,

               Defendant.
                                                            JURY TRIAL DEMANDED



      MOTION FOR JOHN DOE PLAINTIFFS TO PROCEED ANONYMOUSLY




        Plaintiffs, through their undersigned counsel, hereby move the Court for an Order

permitting John Doe Plaintiffs 1-35 to proceed in this action with anonymity. In support

of this motion, to which Defendant has no present objection, Plaintiffs state as follows:

        1. This is a class action brought under Title IX by former male students of The

           Ohio State University (“OSU”) who were sexually assaulted, battered,

           molested, and/or harassed by long-time OSU assistant professor and practicing

           physician Dr. Richard Strauss.

        2. These plaintiffs claim that OSU fosters a sexually hostile culture and that it has


                                              Page 1
Case: 2:18-cv-00692-MHW-EPD Doc #: 49 Filed: 01/16/19 Page: 2 of 6 PAGEID #: 290



         acted with deliberate indifference to sexual assault and harassment on campus

         in violation of Title IX. Specifically, Plaintiffs assert that OSU’s failures have

         injured them and continue to injure them.

      3. Although four of the plaintiffs have agreed to proceed in their own names,

         additional plaintiffs seek protection from publication of their names to preserve

         their anonymity. These plaintiffs are concerned, given the nature of the claims

         and the facts underlying these claims, that they will be subject to further

         humiliation, embarrassment, and emotional distress if their identities are

         revealed in public documents filed with this Court.

      4. Ohio State has no objection to Plaintiffs’ current request for anonymity, but

         reserves its right to revisit its position if subsequent developments merit it.

      5. Generally, a complaint must state the names of the parties. Fed. R. Civ. P.

         10(a). Certain exceptions exist, however, that permit Plaintiffs to proceed

         under pseudonyms. Doe v. Porter, 370 F.3d 558, 560 (6th Cir. 2004). In

         considering whether such an exception is justified, a court considers, among

         other factors that are not relevant here: (1) whether the plaintiffs

         seeking anonymity are suing to challenge governmental activity; (2) whether

         prosecution of the suit will compel the plaintiffs to disclose information of the

         utmost intimacy; and (3) whether defendants are being forced to proceed with

         insufficient information to present a defense. Id. at 560-61 (internal quotes

         omitted).

      6. OSU is an arm of the state of Ohio, Doe v. Ohio State Univ., 219 F. Supp. 3d


                                          Page 2
Case: 2:18-cv-00692-MHW-EPD Doc #: 49 Filed: 01/16/19 Page: 3 of 6 PAGEID #: 291



         645, 653–54 (S.D. Ohio 2016), and receives federal funds that render it subject

         to the requirements of Title IX, see, e.g., Campbell v. Dundee Cmty. Sch., 661

         F. App’x 884, 887-88 (6th Cir. 2016).

      7. Matters of sexual assault and battery are of the utmost intimacy and this Court

         has previously afforded anonymity to plaintiffs on these grounds. See A.M.S. v.

         Steele, (S.D. Ohio 2011). Although the John Doe Plaintiffs proceed with

         pseudonyms, they support their allegations with factual details regarding their

         assault and harassment and OSU’s action or inaction regarding the same.

         Moreover, because the details of Dr. Strauss’s assaults and the identities of Dr.

         Strauss’s individual victims are collateral, at best, to the merits of this case

         against OSU, Defendants will not be prejudiced by proceeding with

         anonymity.

      8. Plaintiffs John Does 1-35 respectfully request that the Court enter a protective

         order permitting them to proceed in this case using only the designations of

         John Doe 1- 35 in all pleadings and documents to be filed of public record in

         this Court; requiring Plaintiffs’ true names not to be disclosed to the

         Defendant, its attorneys, and those working for it, and to witnesses, unless

         Defendant establishes a need to know; and prohibiting the parties or their

         representatives from disclosing in pleadings or other documents filed with the

         Court the plaintiffs’ names or identities.


                                          Respectfully Submitted,



                                          Page 3
Case: 2:18-cv-00692-MHW-EPD Doc #: 49 Filed: 01/16/19 Page: 4 of 6 PAGEID #: 292




                                    /s/ Simina Vourlis
                                    Simina Vourlis
                                    The Law Office of Simina Vourlis
                                    856 Pullman Way
                                    Columbus, OH 43212
                                    (614) 487-5900
                                    (614) 487-5901 fax
                                    svourlis@vourlislaw.com

                                    Rex A. Sharp
                                    Ryan C. Hudson
                                    Scott B. Goodger
                                    Larkin Walsh
                                    Sarah T. Bradshaw
                                    REX. A. SHARP, P.A.
                                    5301 W. 75th Street
                                    Prairie Village, KS 66208
                                    (913) 901-0505
                                    (913) 901-0419 fax
                                    rsharp@midwest-law.com
                                    rhudson@midwest-law.com
                                    sgoodger@midwest-law.com
                                    lwalsh@midwest-law.com
                                    sbradshaw@midwest-law.com

                                    Robert Allard
                                    CORSIGLIA, MCMAHON AND ALLARD,
                                    LLP
                                    96 North Third Street, Suite 620
                                    San Jose, CA 95112
                                    (408) 289-1417
                                    (408) 289-8127 fax
                                    rallard@cmalaw.net

                                    Jonathan Little
                                    SAEED AND LITTLE, LLP
                                    133 W. Market St. #189
                                    Indianapolis, IN 46204
                                    317-721-9214
                                    jon@sllawfirm.com

                                    Stephen Estey


                                     Page 4
Case: 2:18-cv-00692-MHW-EPD Doc #: 49 Filed: 01/16/19 Page: 5 of 6 PAGEID #: 293



                                    ESTEY & BOMBERGER LLP
                                    2869 India Street
                                    San Diego, CA 92103
                                    619-295-0035
                                    619-295-0172 fax
                                    steve@estey-bomberger.com

                                    COUNSEL FOR PLAINTIFFS




                                     Page 5
Case: 2:18-cv-00692-MHW-EPD Doc #: 49 Filed: 01/16/19 Page: 6 of 6 PAGEID #: 294



                                CERTIFICATE OF SERVICE

       It is hereby certified that a true and correct copy of the foregoing document was filed and

served, via the Court’s CM/ECF system on January 16, 2019, on all counsel of record.



                                             By:      /s/ Simina Vourlis_________
                                                      Attorney for Plaintiffs




                                             Page 6
